UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ENDED JUNE 30, 2009 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-100046 CINTEL CORP. (Name of registrant in its charter) Nevada (State or other jurisdiction of incorporation or organization) 52-2360156 (I.R.S. Employer Identification No.) 433 N. Camden Drive, Suite 400, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (310)-887-1407 WITH COPIES TO: Gregory Sichenzia, Esq.
